DETAILED ACTION
Response to Amendment
The following is in reply to the applicant’s submission (e.g. amendment, remarks, etc.) filed on July 1, 2022.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to Claim 1.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Previously non-elected Claims 13 through 18, directed to the invention of Group II, have been canceled in the most recent amendment.

Claim Rejections - 35 USC § 102
Claims 1 through 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,558,166 to Chen (hereinafter “Chen”)1.
Claim 1:  Chen discloses a dieless crimp head (Figure 1) comprising:
a frame (e.g. 1) having a first frame shell (e.g. 22) and a second frame shell (e.g. 21), the first and second frame shells defining a frame opening;

    PNG
    media_image1.png
    796
    480
    media_image1.png
    Greyscale

an indentor configured to converge on a crimp center within the frame opening; and
a first positioning device having a connector slot defining a connector receipt area,
the first positioning device being removably secured (i.e. detachable) in the frame opening of the first frame shell at a use position in which the connector receipt area is aligned with (e.g. closed in Fig. 4), but offset along (e.g. open in Fig. 5), a longitudinal axis of the crimp head from the crimp center of the crimp head (col. 1, lines 60-66).

    PNG
    media_image2.png
    641
    480
    media_image2.png
    Greyscale

Claim 2:  Chen further discloses the dieless crimp head of claim 1, further comprising a second positioning device having a second connector slot [in between each of the indentors] defining a second connector receipt area, the second positioning device being removably secured in the frame opening of the second frame shell with the second connector receipt area and the crimp center aligned with a longitudinal axis (closed in Fig. 4) of the crimp head, but offset along the longitudinal axis (open in Fig. 5) of the crimp head (col. 1, lines 60-66)
Claim 3:  Chen further discloses the dieless crimp head of claim 1, wherein the frame is a latched frame comprising a movable latch (e.g. 44) connected to the frame by a set of pins (e.g. end of 44 and 451, in Fig. 2).
Claim 4:  Chen further discloses the dieless crimp head of claim 1, wherein the frame is a C-type frame (e.g. shape of 22, in Figs. 2 or 4).
Claim 5:  Chen further discloses the dieless crimp head of claim 1, wherein the indentor comprises a plurality of indentors (e.g. 6 indentors total, 3 on each side of 221, Fig. 2).
Claim 6:  Chen discloses the dieless crimp head of claim 5, wherein the plurality of indentors comprise four indentors (any 4 selected from the 6, in Fig. 2).
Claim 7:  Chen discloses the dieless crimp head of claim 1, wherein the first frame shell and the first positioning device each comprise one or more engaging features (e.g. 20, 23) configured to removably engage the first frame shell and the first positioning device with one another (Fig. 2).
Claims 8 through 11:  Chen further discloses the dieless crimp head of claim 1, wherein the first frame shell comprises a first engaging feature and a third engaging feature, wherein the first positioning device comprises a second engaging feature and a fourth engaging feature, the first and third engaging features are removably engaged with one another and the second and fourth engaging features are removably engaged with one another;
wherein the first engaging feature is a lip and the second engaging feature is a groove;
wherein the third engaging feature is a catch and the fourth engaging feature is a detent.

    PNG
    media_image3.png
    761
    480
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. 5,500,999 to Yagi et al (hereinafter “Yagi”).
Chen discloses a dieless crimp head as relied upon above in Claim 1.  Chen does not mention what material the first positioning device is made of.
Yagi discloses a dieless head having an indentor (11, in Fig. 3) and a first positioning device (12), where either one, or both, can be made of a metallic material (col. 2, lines 49-52) in achieving the same purpose of crimping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed at least the first positioning device of Chen with the metallic material taught by Yagi, to achieve the same purpose of crimping with a dieless crimp head.

Response to Arguments
Applicant's arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
The applicant asserts that the prior art does not teach that the indentor is configured to converge on a crimp center within the frame opening (line 4 of Claim 1) and that the connector receipt area is aligned with, but offset along, a longitudinal axis of the crimp head (lines 7-8 of Claim 1) [pages 4 to 5 of submission].
The examiner disagrees as Chen meets these limitations for at least the reasons expressed below.
The indentor is annotated in Chen’s Figure 5 above.  The claimed “crimp center” is not limited to just the cross-sectional view of Figure 4 or 5, but can include Figures 1 and 2 as well. It is clearly shown in either one of Figures 1 or 2, that the indentor converges on a crimp center taken in the longitudinal direction, or along the elongated length of, the frame opening of the movable jaw (21).  In other words, this crimp center can be taken along the frame opening, as annotated in Chen’s Figure 2 above. 
In terms of the connector receipt area, this element was read as the structure occupied by the first positioning device, which is crimping plate (211).   With the longitudinal axis labeled as the dotted line annotated above, this crimping plate (211) is aligned with the dotted line when jaws (21, 22) are closed (e.g. in Fig. 1) and can also be offset from the dotted line when the jaws are open. Or alternatively, the first positioning device (e.g. 211) defines the connector receipt area and is aligned with the longitudinal axis (dotted line) when closed in Figure 4 and the structure of the device itself is offset from the longitudinal axis (dotted line) being that it structurally extends above the dotted line.  In summary, Chen meets all of the limitations of Claim 1.
It appears that further limitations in the claim are needed to clarify more specifically how the connector receipt area is aligned with and offset along, the longitudinal axis of the crimp head.  The examiner invites applicant to a telephone interview to discuss such a clarification.

Conclusion
Applicant's amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                      


    
        
            
        
            
    

    
        1 Structural elements emphasized (in italics) in the office action are illustrated in the corresponding attached figures taken from Chen, which have been annotated accordingly.